DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2022 has been entered. 


Response to Arguments
Applicant's arguments filed 03 February 2022 have been fully considered but they are not persuasive.
With regard to claim 24 and similar claims in substance, Applicant states, “The Examiner has rejected Claims 24-29 under 35 U.S.C. 112(a) as failing to comply with the written description requirement. (1) Claim 24: The Examiner has stated that there is no description of more than one neural network.” and “Applicant disagrees with the rejection and points the Examiner to the following excerpts from applicant’s originally a second neural network of 	the at least one neural network, the point cloud or point mesh in combination with 	the one or more images to determine the primitives for the objects within the 	scene. 	This can be understood to mean that “the at least one neural network” is comprised of at least two separate neural networks, that is, “a first neural network of the at least one neural network” described in claim 23 and “a second neural network of the at least one neural network” in claim 24. The cited paragraphs in Applicant’s arguments do not clearly describe any neural network being comprised of at least two separate neural networks. Therefore, the previous rejection of claim 24 and similar claims in substance under 35 U.S.C. 112(a) is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 24, the specification does not clearly disclose wherein processing the one or more images, using the at least one neural network, includes: processing, by a second neural network of the at least one neural network, the point cloud or point mesh in combination with the one or more images to determine the primitives for the objects within the scene. In particular, there is no description of the neural network being comprised of multiple neural networks for performing the above function. 



Allowable Subject Matter
Claims 1-8, 10-21, 23, and 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not clearly disclose the limitations of claims 1-8, 10-21, 23, and 26-31. Furthermore, with regard to claim 28, while the claim refers to a third neural network of the at least one neural network, there is no description of a first, second, or any other neural network of the at least one neural network other than the third. Therefore, the third neural network can be understood to be as the entire at least one neural network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Storm et al. (US 2021/0027080 A1) discloses generating a point cloud using the locations of a camera in multiple images.	Wang et al. (US 2020/0372710 A1) discloses using neural networks for representing shapes in a point cloud.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613